RESPONSE TO PETITION EOR REHEARING.
Opinion by
Beatty, O. J., Leavis, J.,
concurring.
The petition for rehearing in this case presents no new points, and would not require any response from us but for the fact that the opinion of the majority of the Court seems to have been mis*359understood by counsel for appellant, and possibly may have also been misunderstood by others. As this is a matter of public interest, and Assessors may hereafter be to some extent guided by this opinion, we will endeavor to make our views on the main points decided, so clear as not to be capable of misconstruction.
The first proposition the Court lays down is this: that taxing or assessing a piece of land in general terms, is taxing or assessing its whole value. When we say that a piece of land is worth $1,000, we do not mean that a lease for one year, for ten years, or for life, in that property, is worth a thousand dollars, but that the entire fee simple title is worth that sum. If we mean to express the value of any lesser estate, we say a lease for one year, for ten years or for life, in such a piece of land, is worth so much. So when an Assessor describes property by metes and bounds, and says it is worth so many dollars, he means that the entire estate in that land is worth so much. If the title has passed from the Government to an individual, all the Assessor usually has to do is to describe the land by metes and bounds and give its entire value. The property then is liable for the entire tax, although several persons may be holding different estates therein. For instance: A is in possession of a piece of land, having a lease for five years from B; B has a lease for ten years from C; C has an estate in fee simple; the whole interest in the land is worth $1,000. Undoubtedly the Assessor might assess the whole either to A, B or C, and other owners, known and unknown, and the assessment would be perfectly good — or he might assess A’s interest at three hundred dollars, B’s interest at two hundred dollars and C’s interest at five hundred dollars, and it would be equally good. But when the United States owns an interest in the land, the Assessor cannot make a general assessment of the value of the land; for if he does, he is assessing that which is free from all State taxation, and the assessment is absolutely void on that account. But if an individual has any preemption or possessory right therein which is valuable, over and above the Government price of the land, that may be taxed. But it must be shown distinctly that it is this possessory right and not the land itself which is taxed.
There is a great deal said in the petition for rehearing about *360presumptions for and against the legality of assessments, and also as to whether certain columns in the Assessor’s books are matters of necessity or only convenience, the applicability of which to this case we do not see. This case was not decided upon any presumptions, nor did we decide whether certain columns in the Assessor’s book were necessary, or as contended, only convenient.
We held that the second column, which describes the property to be assessed, clearly described the land which was not subject to taxation. We further intimated that possibly this misdescription in the second column might have been corrected by a proper entry in the seventh column. But undoubtedly the proper description of the property to be taxed should have been given in the second column, and then the entry in the seventh would perhaps have been unnecessary. If necessary, it would only have been to show the number of acres in the claim, and not to show the character of the tenure.
Petition denied.
By Johnson, J.
The opinion heretofore given by me in this case sufficiently presents my views in respect to it at the present time. In that opinion, it will be remembered that I concurred in the judgment of affirmance, but for different reasons than those assigned by my associates. Entertaining these views, I am in favor of granting a rehearing, not for the purpose of affecting the ultimate character of the judgment, but solely for the purpose of enabling the majority of the Court to place their decision on what I conceive to be the correct basis on which it should rest.